In an action to recover commissions over and above salary actually paid and received, an affirmative defense alleges that the sum sued for represents an increase in earnings, the payment of which without approval of Federal agencies is violative of the provisions of the Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 901 et seq.), as amended, and as supplemented by Executive Orders and departmental regulations. Order granting defendant’s motion for summary judgment, and the judgment entered thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ.